PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tadaie et al.
Application No. 16/701,374
Filed: 3 Dec 2019
For: Organic Energy Drink

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed July 25, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or submission of Form PTO/SB/64. This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

On October 1, 2021, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office action. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on January 5, 2022. On April 13, 2022, the Office mailed a Notice of Abandonment. On May 9, 2022, petitioner filed a petition to revive the application, which was dismissed without consideration on the merits on May 26, 2022, because it was not accompanied by the required petition fee. On July 25, 2022, the instant petition to revive the application was filed.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

(1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Petitioner has submitted the required petition fee of $525 and a reply in the form of arguments/remarks and a drawing amendment. However, the present petition lacks item 3 above.

The statement of unintentional delay is not acceptable because it is unsigned. In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states.


Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1)    A patent practitioner of record;

(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.


As explained in the decision issued on May 26, 2022, the petition (and other papers) must be signed by the applicant or a patent practitioner. Here, the applicant is the four named inventor-applicants (i.e., Mo Tadaie, Ashkan Tadaie, Arya Tadaie, and Fariba Peivandeh) and there has been no power of attorney submitted that gives power of attorney to less than all four inventor-applicants. Therefore, all four inventor-applicants must sign amendments and other papers, including the petition to revive. 

Since the petition was not properly signed, the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time. Petitioner must submit a renewed petition that is properly signed in accordance with 37 CFR 1.33(b) and includes the required statement of unintentional delay. The Office recommends submitting four copies of Form PTO/SB/64, each signed by one of the inventor-applicants. 

Furthermore, the reply accompanying the petition is not properly signed for the same reasons that the petition is not properly signed. Petitioner should also resubmit a reply to the non-final Office action of October 1, 2021, with a proper signature (e.g., including proper signatures from each of the four inventor-applicants). If assistance is needed with formulating an amendment in compliance with 37 CFR 1.121 (e.g., including a “Replacement Sheet” label on any replacement drawing sheet), petitioner is strongly encouraged to contact the Pro Se Assistance Center:

Email: 	innovationdevelopment@uspto.gov 

Phone: 	1-866-767-3848

Post Mail:	Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By Internet:		USPTO Patent Electronic Filing System 1

Any questions concerning this decision may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.  

/Kristen Matter/Kristen Matter
Petitions Examiner
Office of Petitions                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using the USPTO Patent Electronic Filing System call the Patent Electronic Business Center at (866) 217-9197).